March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        SHELTON R. MODELIST, Appellant

NO. 14-11-01036-CV                      V.

        JOSEPH DIXON AND WANDA DIXON D/B/A DIXON CONCRETE
                       CONTRACTORS, Appellee
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 30, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
SHELTON R. MODELIST.
      We further order this decision certified below for observance.